NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                               In re the Matter of:

               KATHERINE S. KNIGHT, Petitioner/Appellant,

                                         v.

                 CHARLES D. KNIGHT, Respondent/Appellee.

                            No. 1 CA-CV 20-0578 FC
                                 FILED 7-13-2021


            Appeal from the Superior Court in Maricopa County
                            No. FC2017-072189
               The Honorable Joseph Shayne Kiefer, Judge

                                   AFFIRMED


                                APPEARANCES

Katherine S. Knight, Glendale
Petitioner/Appellant



                        MEMORANDUM DECISION

Presiding Judge D. Steven Williams delivered the decision of the Court, in
which Judge Jennifer B. Campbell and Judge James B. Morse Jr. joined.
                           KNIGHT v. KNIGHT
                           Decision of the Court

W I L L I A M S, Judge:

¶1            Katherine S. Knight (“Mother”) appeals the family court’s
order granting Charles D. Knight (“Father”) unsupervised parenting time
with their child. For the following reasons, we affirm.

               FACTUAL AND PROCEDURAL HISTORY

¶2            Mother and Father divorced in 2018. In the decree of
dissolution, the court designated Mother as the primary residential parent
and granted Father parenting time.

¶3            In 2019, Mother petitioned to modify Father’s parenting time
contending that the parenting plan jeopardized the child’s safety, mental
health, and physical health. Mother alleged that the child had been abused
by Father and requested that Father be awarded no parenting time or, in
the alternative, only supervised parenting time.

¶4            Following an evidentiary hearing, the court denied Mother’s
request to terminate Father’s parenting time, and instead modified it, in
part, by requiring that Father’s parenting time be supervised until a
Therapeutic Interventionist recommended otherwise. In finding that Father
had neither physically nor sexually abused the child, the court noted that
the child denied, in at least one interview with the Arizona Department of
Child Safety, that Father had abused her. The court also found the
modifications in parenting time to be in the child’s best interests.

¶5           Mother timely appealed. We have jurisdiction pursuant to
Article 6, Section 9, of the Arizona Constitution and A.R.S.
§§ 12-120.21(A)(1) and -2101(A)(1).

                               DISCUSSION

¶6            Mother argues the court erred in awarding Father
unsupervised parenting time, to begin after recommendation by the
Therapeutic Interventionist, and erred when it found the child had
previously denied abuse or sexual abuse by Father. We review an order
modifying parenting time for an abuse of discretion, Gonzalez-Gunter v.
Gunter, 249 Ariz. 489, 491, ¶ 9 (App. 2020) (as amended), and defer to the
family court’s findings of fact unless they are clearly erroneous, Engstrom v.
McCarthy, 243 Ariz. 469, 471, ¶ 4 (App. 2018).

¶7           Mother’s opening brief contains a statement of facts without
appropriate citations to the record as required under Arizona Rule of Civil


                                      2
                            KNIGHT v. KNIGHT
                            Decision of the Court

Appellate Procedure 13(a)(5). Therefore, we disregard the factual assertions
in the brief and rely upon our review of the record. See State Farm Mut. Auto.
Ins. Co. v. Arrington, 192 Ariz. 255, 257, ¶ 2 n.1 (App. 1998). Further, Mother
has not provided a transcript of the evidentiary hearing. See ARCAP
11(c)(1)(B). In the absence of a transcript, we presume the missing record
supports the family court’s ruling. Kohler v. Kohler, 211 Ariz. 106, 108, ¶ 8
n.1 (App. 2005).

¶8             Based upon this limited record, Mother has shown no abuse
of discretion.

                              CONCLUSION

¶9            The family court’s order is affirmed.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                        3